Reasons for Allowance
Claims 1-11, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art discloses structurally similar configurations of pump containers (see U.S. patent no. 3,420,413 (Corsette) or U.S. publication no. 2019/0060929 (Delmon et al.), the prior art fails to disclose “a pump support coupled to an upper opening of the inner container and including a support body connecting to an inside of the inner container; a pump...; and a shoulder separably coupled to an upper portion of the outer container to downwardly press the pump support with respect to the outer container, wherein separating the shoulder from the outer container separates the pump from the support body and enables a replacing of the inner container and the pump support’ as recited in claim 1, from which the remaining claims depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754